         Case 1:17-cv-01759-PEC Document 17 Filed 07/02/20 Page 1 of 2




         In the United States Court of Federal Claims
                                      No. 17-1759C

                                  (E-Filed: July 2, 2020)

                                         )
HEALTH ALLIANCE MEDICAL                  )
PLANS, INC. and HEALTH                   )
ALLIANCE NORTHWEST PLAN,                 )
INC.,                                    )
                                         )
              Plaintiffs,                )
                                         )
v.                                       )
                                         )
THE UNITED STATES,                       )
                                         )
                     Defendant.          )
                                         )

                                             ORDER

       On June 30, 2020, plaintiffs filed, on behalf of the parties, a joint stipulation for
the entry of judgment and dismissal of this matter. See ECF No. 16. Plaintiffs’ two
count complaint seeks damages “for benefit year 2016” of the risk corridors program
arising under “Section 1342 (42 U.S.C. § 18062) of the Patient Protection and Affordable
Care Act, Pub. L. No. 111-148 (2010), 124 Stat. 119 et seq. (the “ACA”).” Id. at 1. The
parties’ joint stipulation states that they agree that plaintiffs are entitled “to payment
under section 1342 for benefit year 2016 in the total amount of $21,430,227.07 (the
“Stipulated Amount”), on behalf of itself and its subsidiaries, and that this payment
resolves entirely the Complaint for all counts seeking damages arising under section 1342
of the ACA.” Id. at 2. Therefore, the parties “jointly request that the Court enter
judgment in favor of Health Alliance in the amount of $21,430,227.07 on Count I” and
“dismiss Count II of the Complaint with prejudice.” Id.
         Case 1:17-cv-01759-PEC Document 17 Filed 07/02/20 Page 2 of 2




        Accordingly, pursuant to the parties’ joint stipulation, ECF No. 16, the clerk’s
office is directed to ENTER final judgment on plaintiffs’ complaint, as follows:

       (1)    Count I in favor of plaintiffs’ claim for benefit year 2016 under the risk
              corridors program in the amount of $21,430,227.07; and

       (2)    Count II is DISMISSED, with prejudice.

       IT IS SO ORDERED.

                                           s/Patricia E. Campbell-Smith
                                           PATRICIA E. CAMPBELL-SMITH
                                           Judge




                                             2
